ITEMID: 001-75142
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HAKAN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr Ağa Hakan, Mr Abdulkerim Hakan, Mr Abdullah Hakan and Mr Abdulhekim Hakan, are Turkish nationals. They are represented before the Court by Mr Bekir Kaya, a lawyer practising in İstanbul.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until 1997 the applicants lived in Yanıkçay, a village of the Gevaş district in Van. It is to be noted that the applicants did not submit any certificate attesting their ownership of property in Yanıkçay.
On 10 October 1997 the applicants left their village due to pressure from the security forces.
On 13 December 1997 the security forces set fire to the houses and livestock of the applicants. Two inhabitants of Yanıkçay, Mr Muzaffer Şeker and Mr Mustafa Ülger witnessed the incident.
On an unknown date, approximately twenty villagers from Yanıkçay were required to go to the District Gendarmerie Command in Gevaş. They were then compelled to sign statements that the houses had been burned by members of the PKK (Kurdish Workers’ Party).
On 16 December 1997 Mr Ağa Hakan, Mr Abdulkerim Hakan and Mr Abdullah Hakan filed a petition with the Public Prosecutor’s office in Gevaş, complaining about the destruction of their property and requestiong redress for the damages they had suffered.
On 17 March 1998 the Gevaş Public Prosecutor issued a permenant search warrant to find the perpetrators of the burning down of the applicants’ property.
On 15 October 2001 the District Gendarmerie Command in Gevaş informed the Public Prosecutor’s office in Gevaş that the perpetrators of the offence had been neither identified nor captured.
On 25 October 2001 Mr Ağa Hakan, Mr Abdulkerim Hakan and Mr Abdullah Hakan filed further petitions with the Public Prosecutor’s office in Gevaş and the Governor’s office in Van reiterating their demand for redress for the damage they had suffered.
On 26 October 2001 the Public Prosecutor’s office in Gevaş sent the permanent search warrant and the Gevaş District Gendarmerie Command’s letter of 15 October 2001 to the applicants.
The investigation carried out by the authorities indicated that the applicants had left their village of their own will. Statements taken from the applicants’ fellow villagers established that the security forces had not forced the applicants to leave their village. The applicants had left their village, taking their all belongings with them, two months before the burning of their houses. In their petitions filed with the Gevaş Public Prosecutor’s office and in their statements to the Public Prosecutor, the applicants never claimed that they had been forcibly evicted by the security forces.
Two eye-witnesses to the burning of the applicants’ houses stated that they had not seen anybody suspicious who could have perpetrated the burning down of the applicants’ abandoned houses. However, a former PKK militant A.U. stated that the houses had been burned by the PKK for revenge from the inhabitants of the Yanıkçay village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
